Citation Nr: 1607274	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-34 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an intestinal disorder, to include irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from November 2002 to June 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  A May 2010 rating decision denied entitlement to service connection for an intestinal disorder.  The Veteran perfected appeal of the denial, and requested a hearing before the Board.  A Videoconference Hearing was scheduled in February 2016. 

The veteran's claims file is wholly electronic.


FINDING OF FACT

By a statement submitted in February 2016, prior to the promulgation of a decision, but after an appeal was certified to the Board, the Veteran requested withdrawal of the claim for service connection for an intestinal disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for an intestinal disorder are met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, withdrawal of an appeal must be in writing.  38 C.F.R. § 20.204(c).

The Veteran perfected appeal of a claim for service connection for an intestinal disorder, and that claim was certified to the Board for appeal.  In February 2016, the Veteran submitted a statement, in writing, with the assistance of his representative, indicating that he wished to drop his appeal for service connection for IBS.

The Veteran's written February 2016 statement demonstrates that there remains no allegation of error of fact or law for consideration as to the claim for service connection for an intestinal disorder, to include IBS.  Accordingly, the Board does not have jurisdiction to review that appeal.  The appeal is dismissed without prejudice.

ORDER

The appeal for service connection for an intestinal disorder is dismissed without prejudice.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


